DETAILED ACTION
	This Office Action is in response to the amendment filed in the Request for Continued Examination on June 30, 2022. Claims 1 - 20 are presented for examination. Claims 1 - 3, 5, 8, 9, 11, 12, 15, and 18 - 20 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 30, 2022 has been entered.

Response to Amendment
The amendment filed in the Request for Continued Examination on June 30, 2022 has been entered and considered by the examiner. As disclosed below, the examiner acknowledges the replacement paragraph [0055] for the specification, filed on April 29, 2022.

Response to Arguments
Applicant's arguments filed in the Request for Continued Examination on June 30, 2022 have been fully considered but they are not persuasive. 

With regards to claims 1, 11, 20 and the rejections under 35 U.S.C. 103, the applicant argues the combination of Miranda et al. (U.S. PG Pub 2009/0031268 A1) and Bobok et al. (U.S. PG Pub 2015/0310154 A1) does not teach or suggest executing, via a simulation suggestion engine, at least one analysis tool to determine at least one characteristic of a three-dimensional computer-generated model, as amended in the independent claims, because Miranda is silent with respect to any type of three-dimensional computer-generated model, and thus cannot teach or suggest determining at least one characteristic of a three-dimensional computer-generated model.

Applicant’s arguments, see page 8, lines 13 - 23, filed in the After Final Consideration Pilot Program on April 29,2022 and continued in the Request for Continued Examination on June 30, 2022, with respect to the rejections of claims 1 - 3, 5, 8, 9, 11, 12, 15, and 18 - 20 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of the newly found prior art of Ershov (U.S. Patent 10,783,296 B1) discloses the features of the amended limitation, as provided below in combination with Bobok et al. (U.S. PG Pub 2015/0310154 A1) in the rejections under 35 U.S.C. 103.

Examiner’s Note
The examiner notes the replacement paragraph [0055] for the specification, filed on April 29, 2022.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 - 3, 5, 8, 9, 11, 12, 15, and 18 - 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ershov (U.S. Patent 10,783,296 B1), hereinafter “Ershov”, and further in view of Bobok et al. (U.S. PG Pub 2015/0310154 A1), hereinafter “Bobok”.

As per claim 1, Ershov discloses:
executing, via a simulation suggestion engine, at least one analysis tool to determine at least one characteristic of a three-dimensional computer-generated model (Ershov, column 7, lines 46 – 67 through column 8, lines 1 – 2 discloses a tool used to provide a suggestion of solutions from design tool for a designer to select, along with column 13, lines 12 – 23 disclosing parasitic data retrieved and used in the tool to simulate or model values for circuit design characteristics for a net with regards to parasitic, and column 18, lines 34 – 37 and column 23, lines 57 – 61 adds structural elements and the circuit design represented in 3D, with paragraph 24, lines 2 - 13 adds the 3D visualization provides a 3D layout of substructures that affects overall circuit design characteristics.)
  
While Ershov discloses the use of a circuit layout computer-based tool that receives a netlist file representing parasitic elements and device instances, Ershov does not expressly disclose:
selecting, via the simulation suggestion engine, at least one simulation tool based on the at least one characteristic; and
causing simulation information related to the at least one simulation tool to be displayed at a client device via a graphical user interface.

Bobok however discloses:
selecting, via the simulation suggestion engine, at least one simulation tool based on the at least one characteristic (Bobok, paragraph [0028] discloses testing scenarios using factors including model size, in which a simulation engine or formal engine is used for the testing, and paragraph [0081] adds different properties of a design and user requirements are used to determine the selection of the engine.)

causing simulation information related to the at least one simulation tool to be displayed at a client device via a graphical user interface (Bobok, paragraph [0007] discloses outputting a result from the engine used to verify the design and displaying the result, and paragraph [0036] discloses displaying the output in a display area.)

Before the effective filing date of the claimed invention, it would have obvious to one of ordinary skill in the art to combine the 3D visualization to provide circuit design characteristics, including parasitic information, in to use in a tool teaching of Ershov with the selection of a simulation engine or formal engine to perform functions, as disclosed in Bobok. The motivation to do so would have been because Bobok discloses the benefit of tools that combine high speed and high capacity similar to simulation tools, along with the exhaustiveness of formal analysis within a relatively intuitive and easy to use system (Bobok, paragraph [0021]).

As per claim 20, Ershov discloses:
	a memory that includes instructions (Ershov, column 10, lines 17 - 24 discloses memory used to store software or instructions for execution by a processor.)
	
	a processor that is coupled to the memory and upon executing the instructions, perform the steps of (Ershov, column 10, lines 24 - 29 discloses a processor executes instructions stored in memory.)

executing at least one analysis tool to determine at least one characteristic of a three-dimensional computer-generated model (Ershov, column 7, lines 46 – 67 through column 8, lines 1 – 2 discloses a tool used to provide a suggestion of solutions from design tool for a designer to select, along with column 13, lines 12 – 23 disclosing parasitic data retrieved and used in the tool to simulate or model values for circuit design characteristics for a net with regards to parasitic, and column 18, lines 34 – 37 and column 23, lines 57 – 61 adds structural elements and the circuit design represented in 3D, with paragraph 24, lines 2 - 13 adds the 3D visualization provides a 3D layout of substructures that affects overall circuit design characteristics.)

While Ershov discloses the use of a circuit layout computer-based tool that receives a netlist file representing parasitic elements and device instances, Ershov does not expressly disclose:
selecting at least one simulation tool based on the at least one characteristic; and
causing simulation information related to the at least one simulation tool to be displayed at a client device via a graphical user interface.

Bobok however discloses:
selecting, via the simulation suggestion engine, at least one simulation tool based on the at least one characteristic (Bobok, paragraph [0028] discloses testing scenarios using factors including model size, in which a simulation engine or formal engine is used for the testing, and paragraph [0081] adds different properties of a design and user requirements are used to determine the selection of the engine.)

causing simulation information related to the at least one simulation tool to be displayed at a client device via a graphical user interface (Bobok, paragraph [0007] discloses outputting a result from the engine used to verify the design and displaying the result, and paragraph [0036] discloses displaying the output in a display area.)

Before the effective filing date of the claimed invention, it would have obvious to one of ordinary skill in the art to combine the simulation and obtaining properties of a component in a system teaching of Miranda with the selection of a simulation engine or formal engine to perform functions, as disclosed in Bobok. The motivation to do so would have been because Bobok discloses the benefit of tools that combine high speed and high capacity similar to simulation tools, along with the exhaustiveness of formal analysis within a relatively intuitive and easy to use system (Bobok, paragraph [0021]).

For claim 2: The combination of Miranda and Bobok discloses claim 2: The computer-implemented method of claim 1, wherein:
the simulation information comprises a name of the at least one simulation tool and a set of simulation parameters for the at least one simulation tool (Bobok, paragraph [0087] discloses a design with certain parameter that indicates that a simulation engine is selected, while the same design with different parameters indicates a formal analysis is selected.)

Before the effective filing date of the claimed invention, it would have obvious to one of ordinary skill in the art to combine the 3D visualization to provide circuit design characteristics, including parasitic information, in to use in a tool teaching of Ershov with the selection of a simulation engine or formal engine to perform functions, as disclosed in Bobok. The motivation to do so would have been because Bobok discloses the benefit of tools that combine high speed and high capacity similar to simulation tools, along with the exhaustiveness of formal analysis within a relatively intuitive and easy to use system (Bobok, paragraph [0021]).

For claim 3: The combination of Ershov and Bobok discloses claim 3: The computer-implemented method of claim 1, wherein:
the at least one analysis tool comprises a feature detection tool configured to detect a predetermined feature in the computer-generated model (Bobok, paragraph [0085] discloses constraints or size of a design used to determine the relevant engine to test the design.)

Before the effective filing date of the claimed invention, it would have obvious to one of ordinary skill in the art to combine the 3D visualization to provide circuit design characteristics, including parasitic information, in to use in a tool  teaching of Ershov with the selection of a simulation engine or formal engine to perform functions, as disclosed in Bobok and the additional teaching of constraints or size of a design dictating the choice of relevant engine, also disclosed in Bobok. The motivation to do so would have been because Bobok discloses the benefit of tools that combine high speed and high capacity similar to simulation tools, along with the exhaustiveness of formal analysis within a relatively intuitive and easy to use system (Bobok, paragraph [0021]).

For claim 5: The combination of Ershov and Bobok discloses claim 5: The computer-implemented method of claim 1, wherein:
 the at least one analysis tool comprises an object detection tool configured to identify an object type included in the computer-generated design (Bobok, paragraph [0087] discloses an example of a design with a number of flip flops (circuit elements) with different scenarios associated with it and used in determining the engine, with the circuit element of flip flops determined as being in the design.)

Before the effective filing date of the claimed invention, it would have obvious to one of ordinary skill in the art to combine the 3D visualization to provide circuit design characteristics, including parasitic information, in to use in a tool  teaching of Ershov with the selection of a simulation engine or formal engine to perform functions, as disclosed in Bobok and the additional teaching of identifying a type of component in the design, also disclosed in Bobok. The motivation to do so would have been because Bobok discloses the benefit of tools that combine high speed and high capacity similar to simulation tools, along with the exhaustiveness of formal analysis within a relatively intuitive and easy to use system (Bobok, paragraph [0021]).

For claim 8: The combination of Ershov and Bobok discloses claim 8: The computer-implemented method of claim 1, further comprising: 
identifying, via the simulation suggestion engine, a set of simulation parameters for the at least one simulation tool based on at least one object type included in the computer-generated design (Bobok, paragraph [0087] discloses scenarios associated with the design, in terms of the signals, length and cycles that indicates if the simulation engine or formal analysis engine is used.)
The scenarios are interpreted as parameters, as they can be received from a user according to paragraph [0084]).

loading the set of simulation parameters into the at least one simulation tool (Bobok, paragraph [0089] - [0091] discloses interpretation of user indications, scenarios and constraints are also used to invoke the proper tool for execution, also indicated in element 608 in FIG. 6 regarding adapting the input.)

Before the effective filing date of the claimed invention, it would have obvious to one of ordinary skill in the art to combine the 3D visualization to provide circuit design characteristics, including parasitic information, in to use in a tool  teaching of Ershov with the selection of a simulation engine or formal engine to perform functions, as disclosed in Bobok and the additional teaching of parameters for the identified component in the design, also disclosed in Bobok. The motivation to do so would have been because Bobok discloses the benefit of tools that combine high speed and high capacity similar to simulation tools, along with the exhaustiveness of formal analysis within a relatively intuitive and easy to use system (Bobok, paragraph [0021]).

For claim 9: The combination of Ershov and Bobok discloses claim 9: The computer-implemented method of claim 8, further comprising:
executing the at least one simulation tool (Bobok, paragraph [0094] discloses executing the selected engine based on the input.)

Before the effective filing date of the claimed invention, it would have obvious to one of ordinary skill in the art to combine the 3D visualization to provide circuit design characteristics, including parasitic information, in to use in a tool teaching of Ershov with the selection of a simulation engine or formal engine to perform functions, as disclosed in Bobok and the additional teaching of the execution of the selected engine, also disclosed in Bobok. The motivation to do so would have been because Bobok discloses the benefit of tools that combine high speed and high capacity similar to simulation tools, along with the exhaustiveness of formal analysis within a relatively intuitive and easy to use system (Bobok, paragraph [0021]).

As per claims 11, 12, 15, 18, and 19, note the rejections of claims 1, 2, 5, 8, and 9 above. The instant claims 11, 12, 15, 18, and 19 recite substantially the same limitations as the above rejected claims 1, 2, 5, 8, and 9, and are therefore rejected under the same prior art teachings.

Allowable Subject Matter
Claims 4, 6, 7, 10, 13, 14, 16, and 17 are dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The prior art of Ershov (U.S. Patent 10,783,296 B1) discloses circuit design characteristics and 3D visualization, with Bobok et al. (U.S. PG Pub 2015/0310154 A1) disclosing selecting a relevant engine (simulation engine or formal analysis engine), Lam et al. (U.S. PG Pub 2014/0365180 A1) adding a simulation tool selected to perform energy simulation for a building, Tryon III et al. (U.S. Patent 8,285,522 B1) adds an aspect ratio regarding thin layer shapes.
However, none of the references taken either alone or in combination with the prior art of record discloses:

Claims 4 and 14, wherein selecting the at least one simulation tool comprises identifying the at least one simulation tool via a feature mapping table that maps the predetermined feature to the at least one simulation tool.

Claims 6 and 16, wherein the object detection tool implements machine learning functionality to identify the object type included in the computer-generated design.

Claims 7 and 17, wherein selecting the at least one simulation tool comprises identifying the at least one simulation tool via an object mapping table that maps the object type to the at least one simulation tool.

Claim 10, further comprising identifying the at least one object type included in the computer-generated design via an object detection tool that is trained using machine learning techniques to identify different types of designed objects.

Claim 13, wherein the at least one analysis tool comprises an aspect ratio tool configured to detect thin features in the computer-generated design.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CEDRIC D JOHNSON whose telephone number is (571)270-7089. The examiner can normally be reached M-Th 5:30am - 3:00pm, F 5:30am - 1pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571-272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Cedric Johnson/                Primary Examiner, Art Unit 2148                                                                                                                                                                                        
July 21, 2022